DETAILED ACTION
Claims 1-13 are pending. 
This action is in response to the amendment filed 10/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages filed 10/19/2021, with respect to claims 1-11 have been fully considered and are persuasive.  The prior rejections have been withdrawn. 
Applicant’s arguments, see pages filed 10/19/2021, with respect to the rejection(s) of claim(s) 12-13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Weldon et al.
Applicant’s arguments with respect to claim(s) 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s amendments necessitated the new grounds for rejection this action has been made Final
Claim Interpretation
Applicant’s amendments clarify the claimed structure.

Claim Objections
Applicant’s amendment overcomes the objection.
                   		
Claim Rejections - 35 USC § 112
Applicant’s amendments overcome the rejections.

Claim Rejections - 35 USC § 101
Applicant’s amendments overcome the rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Weldon et al. (US 6553975).
Regarding claim 12, Weldon et al. disclose a tank passage (the passage within the tubing connected to 16 and 122t and continuing to canister 12, see Fig .1,3) having 
a canister (12) directly connected to an other end (at 12v) of the tank passage for adsorbing evaporated fuel generated by evaporation of the fuel in the fuel tank; 
an electric control valve (110’) disposed at a position apart by a first predetermined distance from a first connection node at which the one end of the tank passage is directly connected to the fuel tank and apart by a second predetermined distance from a second connection node at which the canister is directly connected to the other end of the tank passage, the electric control valve operable with current supply (col.3,lns. 22-26) for controlling an amount of fluid flowing through the tank passage by varying an open rate of the tank passage, the open rate being a value corresponding to a ratio of flow passage area relative to a total cross sectional area of the tank passage (see Fig. 3, the valve is opened between 122s’, valve seat, and 156’ valve seal, the ratio of flow passage area is then determined based on how far the valve is opened); and 
a processor and a memory that stores instructions (22) configured to, when executed by the processor, cause the processor to: open the electric control valve in a valve opening direction to increase the open rate of the tank passage from zero to a first predetermined open rate with a first value of the open rate (see Fig. 3, the valve is opened between 122s’, valve seat, and 156’ valve seal, the ratio of flow passage area is then determined based on how far the valve is opened), when filling the fuel tank with fuel is started (col.8, lns. 1-16, 110’ valve is open during refueling); 
close the electric control valve in a valve closing direction to decrease the open rate of the tank passage from the first predetermined open rate to a second open rate 
maintain the electric control valve to maintain the second open rate of the tank passage (col.8,lns. 44-55, the second stage is considered as being regulated flow at the intermediate position and thereby maintains the second open rate) thereby to prevent the open rate of the tank passage from being decreased to zero in an immediate response to a detection of the fill-up. Regarding " thereby to prevent the open rate of the tank passage from being decreased to zero in an immediate response to a detection of the fill-up", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


    PNG
    media_image1.png
    1149
    1259
    media_image1.png
    Greyscale


Regarding claim 13, Weldon et al. disclose the first predetermined open rate is a maximum open rate of the tank passage with a maximum value of the open rate (col.8, lns. 48-51, the first operating stage is “free venting”, since there is only one free venting position this is considered as the maximum open rate which has a maximum value based on the opening between the seat and the valve seal); and the instructions are configured to, when executed by the processor, further cause the processor to: maintain the maximum open rate until the fill-up of fuel in the fuel tank is detected (since there .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or renders as obvious; “control the electric control valve to operate in the valve closing direction to a predetermined open rate with a predetermined value of the open rate, which is larger than 0 but smaller than a maximum open rate with a maximum value of the open rate, when the processor detects that the fuel tank is filled up with fuel”, in combination with the rest of the limitations in claim 1.
None of the prior art discloses or renders as obvious; “control the electric control valve to operate in the valve closing direction so that an operating speed in the valve closing direction of the electric control valve is slower than an operating speed in a valve opening direction of the electric control valve, when the processor detects that the fuel tank is filled up with fuel” in combination with the rest of the limitations in claim 2. 
Benjey (US 7866356) discloses a similar fuel system using a valve 70, which utilizes a leak vent path through the valve (72, Figure 5), however, does not anticipate nor could a proper obviousness rejection could not be set forth.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712. The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor(s), Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon 571-272-6007. . The fax phone number for the organization where this application or proceeding is assigned is 571-
 	To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753